

                         Exhibit 10.12    


PHILLIPS 66 PARTNERS GP LLC DEFERRED COMPENSATION PLAN
FOR
NON-EMPLOYEE DIRECTORS


1. Purpose of the Plan
The purpose of the Phillips 66 Partners GP LLC Deferred Compensation Plan for
Non-Employee Directors (“Plan”) is to provide a program whereby a member of the
Board of Directors of Phillips 66 Partners GP LLC (“Company”) who is not an
officer or present employee of the Company or any of its subsidiaries
(“Non-Employee Director”) may elect to:


1)
receive the payment of part or all of the Cash Compensation payable to the
Non-Employee Director (“Cash Payment”), and/or



2)
defer the payment of part or all of the Cash Compensation payable to the
Non-Employee Director (“Deferred Payment”), with the deferred amount credited
into an account or accounts established from time to time for that purpose (a
“Deferred Compensation Account”).



The amount of cash compensation which is paid to the Non-Employee Director for
services rendered as a Non-Employee Director (“Cash Compensation”) is set by
resolution of the Board of Directors of the Company (“the Board of Directors”).
Cash Compensation shall be earned for service as a Non-Employee Director over
each calendar month in which the Non-Employee Director is a member of the Board
of Directors and not an officer or employee of the Company or any of its
subsidiaries. Any Cash Compensation payable as a result of assignment to a
particular committee of the Board of Directors, chairmanship of a committee, or
similar duties shall be deemed to be earned for any calendar month in which the
assignment, chairmanship, or similar duties exist.
    
This Plan is adopted with the intention to comply with section 409A of the
United States Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations or other applicable guidance thereon, and shall be construed
accordingly.
2. Elections
(a) Cash Payment. For each calendar year, a Non-Employee Director may elect to
have payment of part or all of the Non-Employee Director's Cash Compensation
paid in cash in each month earned. On or before December 20 (or such other date
in December as may be set from time to time for the orderly administration of
the Plan) of each year, the election to receive Cash Payment to be paid in the
next calendar year may be made by giving written notice thereof in the manner
prescribed by the Company; provided, however, that such election may be made by
the end of the 30-day period after a Non-Employee Director is first elected to
the Board of Directors. The election becomes irrevocable on December 31 of the
calendar year prior to the year in which the Cash Compensation is to be earned.
In default of a timely election otherwise, a Non-Employee Director shall receive
Cash Payment.
    
(b) Deferred Payment. For each calendar year, a Non-Employee Director may elect
to have payment of part or all of the Non-Employee Director's Cash Compensation
deferred. On or before December 20 (or such other date in December as may be set
from time to time for the orderly administration of the Plan) of each year, the
election to defer Cash Compensation that would otherwise be paid in the next
calendar year may be made by giving written notice thereof in the manner
prescribed by the Company; provided, however, that such election may be made by
the end of the 30-day period after a Non-Employee Director is first elected to
the Board of Directors, to be effective for any Cash Compensation for that year
earned beginning the month after such election is made. The election becomes
irrevocable on December 31 of the calendar year prior to the year in which the
Cash Compensation is to be earned.
3. Deferred Compensation Accounts
(a) Credit for Deferral. The Company will establish and maintain Deferred
Compensation Accounts for each Non-Employee Director who defers Cash
Compensation which will be credited with the amounts deferred for the year to
which the deferral relates. Amounts deferred shall be credited as soon as
practicable but not later than 30 days after the date the payment would
otherwise have been made.


(b) Designation of Investments. The amount in each Non-Employee Director's
Deferred Compensation Account shall be deemed to have been invested and
reinvested from time to time, in such “eligible securities” as the

1



--------------------------------------------------------------------------------



Non-Employee Director shall designate. Prior to or in the absence of a
Non-Employee Director's designation, the Company shall designate an “eligible
security” in which the Non-Employee Director's Deferred Compensation Account
shall be deemed to have been invested until designation instructions are
received from the Non-Employee Director. Eligible securities are those
securities designated by the Chief Financial Officer of the Company. The Chief
Financial Officer of the Company may include as eligible securities, stocks
listed on a national securities exchange, and bonds, notes, debentures,
corporate or governmental, either listed on a national securities exchange or
for which price quotations are published in The Wall Street Journal and shares
issued by investment companies commonly known as “mutual funds”. The
Non-Employee Director's Deferred Compensation Account will be adjusted to
reflect the deemed gains, losses and earnings as though the amount deferred was
actually invested and reinvested in the eligible securities for the Non-Employee
Director's Deferred Compensation Account.
    
Notwithstanding anything to the contrary in this Section 3(b), in the event the
Company actually purchases or sells such securities in the quantities and at the
times the securities are deemed to be purchased or sold for a Non-Employee
Director's Deferred Compensation Account, the account shall be adjusted
accordingly to reflect the price actually paid or received by the Company for
such securities after adjustment for all transaction expenses incurred
(including without limitation brokerage fees and stock transfer taxes).
    
In the case of any deemed purchase not actually made by the Company, the
Deferred Compensation Account shall be charged with a dollar amount equal to the
quantity and kind of securities deemed to have been purchased multiplied by the
fair market value of such security on the date of reference and shall be
credited with the quantity and kind of securities so deemed to have been
purchased. In the case of any deemed sale not actually made by the Company, the
account shall be charged with the quantity and kind of securities deemed to have
been sold, and shall be credited with a dollar amount equal to the quantity and
kind of securities deemed to have been sold multiplied by the fair market value
of such security on the date of reference. As used herein, “fair market value”
means in the case of a listed security the closing price on the date of
reference, or if there were no sales on such date, then the closing price on the
nearest preceding day on which there were such sales, and in the case of an
unlisted security the mean between the bid and asked prices on the date of
reference, or if no such prices are available for such date, then the mean
between the bid and asked prices on the nearest preceding day for which such
prices are available.


The Treasurer of the Company may also designate a Fund Manager to provide
services which may include recordkeeping, Non-Employee Director accounting,
Non-Employee Director communication, payment of installments to the Non-Employee
Director, tax reporting and any other services specified by the Company in
agreement with the Fund Manager.


(c) Payments. A Non-Employee Director's Deferred Compensation Account shall be
debited with respect to payments made from the account pursuant to this Plan as
of the date such payments are made from the account. The payment shall be made
as soon as practicable, but no later than 2 ½ months after the end of the
calendar year in which the payment date falls.


If any person to whom a payment is due hereunder is under legal disability as
determined in the sole discretion of the Chief Executive Officer of the Company,
the Company shall have the power to cause the payment due such person to be made
to such person's guardian or other legal representative for the person's
benefit, and such payment shall constitute a full release and discharge of the
Company and any fiduciary of the Plan.


(d) Statements. At least one time per year the Company or the Company's designee
will furnish each Non-Employee Director a written statement setting forth the
current balance in the Non-Employee Director's Deferred Compensation Account,
the amounts credited or debited to such account since the last statement and the
payment schedule of deferred amounts and deemed gains, losses and earnings
accrued thereon as provided by the deferred payment option selected by the
Non-Employee Director.
4. Deferred Payment Options
(a) Payment Option. With regard to Deferred Compensation Accounts established
for Cash Compensation, a Non-Employee Director may make a subsequent change to
an earlier election with regard to any such Deferred Compensation Account. Such
subsequent change may change either the time or the form of payment or both as
to any particular Deferred Compensation Account. Such subsequent change shall
not become effective unless one year passes after such subsequent change is made
and no event or time that

2



--------------------------------------------------------------------------------



would cause payment to be made under the election that is being changed has
occurred. Any such subsequent change shall increase by at least five years the
date on which payment will be made from the date on which payment would have
been made under the election that is being changed. The Non-Employee Director is
allowed to make no more than three such subsequent changes per Deferred
Compensation Account. With regard to a Deferred Compensation Account as to which
an election is in effect to take payments in installments, such installments
shall be considered to be a single payment commencing on the first date an
installment payment is scheduled to be made, in accordance with Treasury
Regulation section 1.409A-2(b)(2)(iii).


(b) Installment Amount. The amount of each installment shall be determined by
dividing the balance in the Non-Employee Director's Deferred Compensation
Account as of the date the installment is to be paid, by the number of
installments remaining to be paid (inclusive of the current installment) or such
other installment option that may be offered.


5. Death of Non-Employee Director


Upon the death of a Non-Employee Director, the Non-Employee Director's
beneficiary or beneficiaries designated in accordance with Section 6 of this
Plan, or, in the absence of an effective beneficiary designation, the surviving
spouse, or the estate of the deceased Non-Employee Director, in that order of
priority, shall receive the beneficiary's or beneficiaries' portion of the
payments in accordance with the deferred payment schedule selected by the
Non-Employee Director, whether the Non-Employee Director's death occurred before
or after such payments have commenced.


6. Designation of Beneficiary


Each Non-Employee Director who defers Cash Compensation under this Plan shall
designate a beneficiary or beneficiaries to receive the entire balance of the
Non-Employee Director's Deferred Compensation Account by giving signed written
notice of such designation in the manner prescribed by the Company. The
Non-Employee Director may from time to time change or cancel any previous
beneficiary designation in the same manner. The last written beneficiary
designation received by the Company shall be controlling over any prior
designation and over any testamentary or other disposition. After receipt by the
Company of such written designation, it shall take effect as of the date on
which it was signed by the Non-Employee Director, whether the Non-Employee
Director is living at the time of such receipt, but without prejudice to the
Company on account of any payment made under this Plan before receipt of such
designation.


7. Nonassignability


The right of a Non-Employee Director or beneficiary or other person who becomes
entitled to receive payments under this Plan shall not be pledged, assigned or
subject to garnishment, attachment or any other legal process by the creditors
of or other claimants against the Non-Employee Director, beneficiary, or other
such person.


8. Administration, Interpretation and Amendment


The Plan shall be administered by the Chief Executive Officer of the Company or
his designee. The decision of the Chief Executive Officer with respect to any
questions arising as to the interpretation of this Plan, including the
severability of any and all of the provisions thereof, shall be final,
conclusive and binding. The Company reserves the right to amend this Plan from
time to time or to terminate the Plan entirely, provided, however, that no
amendment may affect the balance in a Non-Employee Director's account on the
effective date of the amendment and any termination of the Plan with respect to
amounts subject to Code section 409A shall comply with Treasury Regulation
section 1.409A-3(j)(ix).


9. Nonsegregation


Amounts deferred pursuant to this Plan and the crediting of amounts to a
Non-Employee Director's Deferred Compensation Account shall represent the
Company's unfunded and unsecured promise to pay compensation in the future. With
respect to said amounts, the relationship of the Company and a Non-Employee
Director shall be that of debtor and general unsecured creditor. While the
Company may make investments for the purpose of measuring and meeting its
obligations under this Plan such investments shall remain the sole property of
the Company subject to claims of its creditors generally, and shall not be
deemed to form or be included in any part of the Deferred Compensation Account.





3



--------------------------------------------------------------------------------



10. Funding


All amounts payable under the Plan are unfunded and unsecured benefits and shall
be paid solely from the general assets of the Company and any rights accruing to
the Non-Employee Director or the beneficiary under this Plan shall be those of
an unsecured general creditor; provided, however, that the Company may establish
a grantor trust to pay part or all of its Plan payment obligations so long as
the Plan remains unfunded for federal tax purposes.


11. Miscellaneous


(a) Except as otherwise provided herein, the Plan shall be binding upon the
Company, its successors and assigns, including but not limited to any
corporation or other entity which may acquire all or substantially all of the
Company's assets and business or with or into which the Company may be
consolidated or merged.


(b) This Plan shall be construed, regulated, and administered in accordance with
the laws of the State of Delaware except to the extent that said laws have been
preempted by the laws of the United States.


12. Effective Date of the Plan


The Phillips 66 Partners GP LLC Deferred Compensation Plan for Non-Employee
Directors is effective August 6, 2013.





4

